Citation Nr: 0806967	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  05-27 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity, to include as 
secondary to service-connected diabetes mellitus.  

2.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity, to include as 
secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel




INTRODUCTION

The veteran had active duty service from July 1967 to October 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran failed to report for a Board video conference 
hearing which was scheduled in August 2006.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.  


REMAND

In June 2004, the veteran submitted a statement which 
indicates he has been receiving Social Security disability 
benefits since November 1988.  The record does not reflect 
that the VA has sought to obtain those records.  Where VA has 
actual notice that the appellant is receiving disability 
benefits from the Social Security Administration, the duty to 
assist requires VA to obtain a copy of the decision and the 
supporting medical records upon which the award was based.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Because such 
records may be useful in adjudicating the veteran's claims, 
the Board finds that an effort should be made to obtain them.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and; 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  As these questions are involved in 
the present appeal, this case must be remanded for proper 
notice under 38 U.S.C.A. § 5103(a) and; 38 C.F.R. § 3.159(b), 
that informs the veteran that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded, and also includes an 
explanation as to the type of evidence needed to establish 
both a disability rating and an effective date.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with proper VCAA 
notice of the information and evidence 
necessary to establish disability ratings 
and effective dates, including; notice of 
what evidence, if any, the veteran is 
expected to obtain and submit, what 
evidence will be retrieved by the VA, and 
inform the veteran that he should provide 
any evidence in his possession that 
pertains to the claim.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); 38 
C.F.R. § 3.159.

2.  Contact the Social Security 
Administration and obtain a copy of that 
agency's decision concerning the veteran's 
claim for disability benefits, including 
any medical records used to make the 
decision.  If the search for any such 
records yields negative results, this fact 
should be clearly noted in the claims 
folder.

3.  Upon completion of the above, 
readjudicate the issues on appeal and 
consider all evidence, including any 
evidence received since issuance of the 
most recent Supplemental Statement of the 
Case.  If any benefit sought on appeal is 
not granted, the veteran and his 
representative should be furnished an 
appropriate Supplemental Statement of the 
Case and be provided an opportunity to 
respond.  The case should then be returned 
to the Board for further appellate 
consideration, as appropriate.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

